Case 1-19-42688-cec           Doc 111        Filed 03/04/20     Entered 03/04/20 12:29:58




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------X

 IN RE:
 RENEE BUTLER MASLIKHOV                                       Case No. 19-42688 (CEC)
                            Debtor.                           Chapter 11
 -----------------------------------------------------X


                                 CERTIFICATE OF SERVICE
                                     (Fee Application)

 I, Sandy Matevosyan of Dahiya Law Offices, LLC, hereby state that on March 2,
 2020, I served the following creditors. The parties with notice of appearances have
 been served so via their respective emails and others have been served via first-class
 mail on March 2, 2020.


 rmaslikhov@mac.com
 cooperlegal@aol.com
 Marylou.martin@usdoj.gov
 Rachel.wolf@usdoj.gov
 Nazar.khodorovsky@usdoj.gov
 Reema.lateef@usdoj.gov
 bhannon@norgaardfirm.com
 sussman@sussman-legal.com


 Con Edison
 Attn: Law Dept
 4 Irving Place Room 1875
 New York, NY 10003

 National Grid
 P.O. Box 11741
 Newark, NJ 07101

 U.S. Department of Education
 P.O. Box 16448
 Saint Paul, MN 55116

 Midland Funding
 P.O. Box 2011
 Warren, MI 48090
Case 1-19-42688-cec      Doc 111   Filed 03/04/20   Entered 03/04/20 12:29:58




 LVNV Funding, LLC
 Resurgent Capital Services
 P.O. Box 10587
 Greenville, SC 29603

 New York State Department of Taxation & Finance
 Bankruptcy Section
 P.O. Box 5300
 Albany, NY 12205

 Internal Revenue Service
 P.O. Box 7346
 Philadelphia, PA 19101

 Bank of America, N.A.
 P.O. Box 982284
 El Paso, TX 79998

 American Express National Bank
 c/o Becket & Lee, LLP
 P.O. Box 3001
 Malvern, PA 19355

 Seterus
 P.O. Box 1077
 Hartford, CT 06143



 Dated: New York, NY
 March 2, 2020                                           s/Sandy Matevosyan
                                                            Sandy Matevosyan
                                                     Dahiya Law Offices, LLC
                                                     75 Maiden Lane Suite 506
                                                         New York NY 10038
                                                             Tel: 212 766 8000
                                                     Email: sandy@dahiya.law
